DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 21 Jan 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Mar 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 15 Mar 2021.

Status of the Claims
Canceled: 5–8 and 19–34
Examined herein: 1–4, 9–18 and 35–37

Withdrawn Rejections
All rejections of claims 5–7 are hereby withdrawn; their cancelation moots the rejections.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1–4, 9–18 and 35–37 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained verbatim from the previous Office action.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of analyzing biological data, including omics data and a pathway model.
Mathematical concepts recited in the claims include "a factor graph structure … [comprising] a function of a plurality of regulatory parameters".  The claims also recite "inferring, using machine learning, … an interaction correlation" and that "the interaction correlation is determined using a co-dependent regulation model in which a conditional probability … or an independent regulation model in which conditional probabilities …".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving a plurality of omic datasets", "accessing the pathway database …", "updating the pathway model …" and "provid[ing] treatment advice of a drug …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 15 Mar 2021, Applicant asserts that "the pending claims do not recite an abstract idea" (p. 10).
This is not a reasonable interpretation of the claimed subject matter.  The claims recite "a factor graph structure … [comprising] a function of a plurality of regulatory parameters".  The claims also recite "inferring, using machine learning, … an interaction correlation" and that "the interaction correlation is determined using a co-dependent regulation model in which a conditional probability … or an independent regulation model in which conditional probabilities …".  By both their plain meaning, and when in light of the specification (e.g. ¶¶ 0049–0050, 0054–0055), all these are mathematical concepts etc. (cf. Reply, p. 9), the parameters themselves are not physical, non-abstract objects.  Rather, they are abstract mathematical representations of these real-world objects, within an abstract mathematical pathway model that represents the real-world phenomenon of biological processes.
Applicant further asserts that "the pending claims recite specific regulatory parameters based on the specific pathway element. … This is a very specific group of limitations, and provides a practical application to the claimed machine or method" (pp. 10–11).
While the examiner generally agrees that the claims recite elements with specificity, specificity does not demonstrate that the abstract idea is integrated into a practical application.  As explained above, all of these specifically-recited regulatory parameters are elements of the mathematical model.  They cannot be additional elements that integrate the abstract idea into a practical application, because they are part of the abstract idea itself.
Applicant further asserts that "the additional elements are the specific regulatory parameters recited in the claims. Applicant further submits that the additional elements recited in the pending claims are not well-understood, routine or conventional activity in the field" (p. 11).
Even if these elements were completely novel — and the examiner maintains that they are not, for reasons set forth below in the rationale for rejection under § 103 — they would not be sufficient to constitute an inventive concept.  As explained above, "the specific regulatory parameters" are elements of the abstract idea.  Hence, whether or not they are also "well-understood, routine and conventional" is irrelevant.  It is irrelevant because the "well-understood, routine and conventional" criterion applies only to elements besides the abstract idea.
Moreover, the examiner has not relied on the "well-understood, routine and conventional" criterion for finding that the additional, non-abstract elements do not impart an inventive concept to 
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1–4, 9–18 and 35–37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaske, et al. (Bioinformatics 2010) and Morganella, et al. (BMC Bioinformatics 2009).

With respect to claims 1 and 35, Vaske teaches a computer software system that comprises a machine learning engine (p. i240 § 2.4), a database of biomedical data and a database of biological pathway models (p. i238 §§ 2.1 and 2.2), and that implements the following functions:
a.	receiving a plurality of gene expression datasets (p. i238 § 2.1)
b.	accessing information about biological pathways (pp. i238–i239 § 2.2); modeling the biological pathways as a factor graph (pp. i239–i240 § 2.3), which has a plurality of nodes representing biological entities, and a plurality of factor nodes that connect the entity nodes; the factor nodes represent biological processes that regulate the activity of genes, gene transcripts and proteins (p. i240, Fig. 3A); these regulatory processes are represented as mathematical functions in the factor nodes (p. i240, mid. of col. 2); pathway elements can be genes (p. i239, top of col. 1), which inherently have DNA sequences, and that some of these genes are transcription factors, activators, or repressors (p. i240, top of col. 1); pathway elements can be expressed genes (p. i239, top of col. 1), which inherently have RNA sequences, and translational regulators (p. i240, Fig. 3);  pathway elements can be proteins (p. i239, top of col. 1) and that the regulatory interactions can be post-translational modifications or formation of complexes (p. i240, Fig. 3)
c.	obtaining the gene expression dataset (p. i238 § 2.1) and discretizing it to biological states (p. i240, top of col. 1)
d.	using the state data and an expectation-maximization algorithm (i.e. "machine learning") to estimate state values of the unobserved biological entity nodes (pp. i240–i241 § 2.4)

f.	information from the pathway model can be used to identify mechanisms of drug resistance/sensitivity, which in turn can be used to direct patent treatment (p. i244, col. 2)
With respect to claim 13, Vaske teaches:
a.	receiving a plurality of gene expression datasets (p. i238 § 2.1)
b.	accessing information about biological pathways (pp. i238–i239 § 2.2); modeling the biological pathways as a factor graph (pp. i239–i240 § 2.3), which has a plurality of nodes representing biological entities, and a plurality of factor nodes that connect the entity nodes; the factor nodes represent biological processes that regulate the activity of genes, gene transcripts and proteins (p. i240, Fig. 3A); these regulatory processes are represented as mathematical functions in the factor nodes (p. i240, mid. of col. 2); pathway elements can be genes (p. i239, top of col. 1), which inherently have DNA sequences, and that some of these genes are transcription factors, activators, or repressors (p. i240, top of col. 1); pathway elements can be expressed genes (p. i239, top of col. 1), which inherently have RNA sequences, and translational regulators (p. i240, Fig. 3);  pathway elements can be proteins (p. i239, top of col. 1) and that the regulatory interactions can be post-translational modifications or formation of complexes (p. i240, Fig. 3)
c.	using biological state data and an expectation-maximization algorithm (i.e. "machine learning") to estimate state values of the unobserved biological entity nodes (pp. i240–i241 § 2.4)
d.	updating the pathway model with the estimated state values (p. i241, top of col. 1)

In Vaske, the factors in the factor graph, which represent the regulatory nodes, combine the states of their parent entities by a simple voting rule (p. i240, mid. of col. 2), whereas in the claimed invention, the factors use either a "co-dependent regulation model" (i.e. the entities are conditionally dependent), or use an "independent regulation model" (i.e. the entities are conditionally independent).
Morganella teaches a method of estimating the interaction parameters for a biological process that has been modeled as a factor graph.  Part of this method includes parameterizing the regulation functions in the factor nodes based on the discretized activity data (p. 4 § "Regulation Functions Learning").  Other than the requirement that the factor graph be bipartite with variable (i.e. biological entity) and factor (i.e. regulatory) nodes, the graph can have any structure, and determining the appropriate factor graph structure for a particular biological pathway is within the ordinary skill in the art (p. 5 § "Integration with Factor Graph").  Specifically, the factor nodes can combine any number of variables using a conditionally dependent probability table; i.e. the factor nodes can use a "co-dependent regulation model".  Additionally, the variable nodes can be connected to any number of factor nodes; i.e. those factor nodes can constitute an "independent regulation model" of the variable, since they describe independent regulatory processes.  Finally, Morganella teaches that this method is an improvement to the biological factor graph model taught by Gat-Viks because it allows the functions to be parameterized based on the biological data (p. 2, bot. of col. 2); Vaske teaches that the PARADIGM model is based on the factor graph model of Gat-Viks (p. i238, top of col. 1).  Hence, the method that Morganella teaches for estimating the parameters of the regulatory functions in the factor nodes is an advantageous replacement for the simple voting rule used by the factor graph model of Vaske.

With respect to claim 4, Vaske teaches that the pathway can comprise elements that represent DNA sequences, RNA sequences, proteins, and protein activities (p. i240, Fig. 3).
With respect to claims 9, 10, 15 and 16, Morganella teaches that the graph can have any structure, and determining the appropriate factor graph structure for a particular biological pathway is within the ordinary skill in the art (p. 5 § "Integration with Factor Graph").  A factor node that combines the states of multiple variables constitutes a "co-dependent regulation model" (cf. Specification ¶ 0055; Fig. 2B).  A variable node that is connected to multiple factor nodes constitutes an "independent regulation model", because the separate factors all affect the variable, but do not affect one another (cf. Specification ¶ 0055; Fig. 2B).
With respect to claims 11, 17 and 37, Vaske teaches testing the significance of the pathway parameters (p. i241 § 2.5).
With respect to claims 12 and 18, Vaske teaches determining the sign of the interaction parameters (p. i240, top of col. 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the method of Vaske to learn the regulation functions of the factor nodes, including factor nodes that model co-dependent or independent regulation, as taught by Morganella, because Morganella teaches that learning the regulation functions from the data is an improvement to prior biological factor graph modeling techniques, including the technique used by Vaske.  Given that both Vaske and Morganella are directed to modeling biological regulatory networks using factor graphs, and that the factor graphs are parameterized from biological data, said practitioner would have readily predicted that the modification prima facie obvious.

Response to Arguments - Rejection Under § 103
In the reply filed 15 Mar 2021, Applicant asserts that "Morganella's method is only concerned with a gene network" and "unlike the present application, Morganella deals with factor graph models for mapping gene-gene interactions only" (p. 14).
While true, this shortcoming of Morganella is insufficient to establish that the claims are non-obvious over Vaske and Morganella.  As explained above, Vaske teaches factor graph models that include genes, transcripts and proteins.  Vaske differs from the claimed invention in that it uses a simplistic voting rules, instead of the probabilistic "co-dependent regulation model" and "independent regulation model".  But Morganella teaches improving a factor graph to use probabilistic rules akin to the "co-dependent regulation model" and "independent regulation model".  Even though the exemplary models of Morganella are directed to gene-gene networks, nothing suggests that factor graphs using probabilistic rules cannot also be used to model DNA-RNA-protein networks, as they do in Vaske.  Hence, the combination of Vaske and Morganella teaches the contested limitation.
The arguments are therefore unpersuasive, so the rejection is maintained.


Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/Soren Harward/Primary Examiner, Art Unit 1631